DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 2/18/21, the following is a final office action. Claim 1 is cancelled. Claims 2, 9, 10, 17, 18, 19 are amended. Claims 2-21 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for ail obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth In section 102, if the differences between the claimed invention and the; prior art are; such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elchstaedt, (US 6662230), and further in view of Tsunogai, (US 20120191867 Ai), and further in view of Walker et al (US 20010029592 Al), and further in view of Tatsumi et al (US 20020095636 Al), and further in view of Brothers et al (US 6822955 B1).

As per claim 2, Elchstaedt discloses: a ticket queue module configured to:

receive a plurality of electronic requests, (col. 3, lines 60-61, The method has four steps: receiving a request for a data object from a client computer); and

queue at least one of the plurality of electronic requests in a ticket queue, (col. 3, lines 61-62, recording a log entry for the request in a log file); and

a ticketing request processing module in a computing system configured to, using one or more processors: identity, for each electronic request included in a set of electronic requests passed to the ticket request processing module..., a source device from which the electronic request was received, (col. 3, lines 62-64, calculating client request values associated with the client identifier from the log entry and from previous log entries);

identify a number of ticket-related communications received from a first source within a first time window based on the plurality of electronic requests, (col. 4, lines 3-13, The log entry comprises a client identifier, preferably an IP address, and a timestamp for the request. In one embodiment, the calculated client request values include a request frequency for that client, calculated from the current log entry and from previous log entries associated with the same client identifier. The set of corresponding predefined maximum request values include a maximum request frequency, and the client's request frequency is compared with the maximum request frequency to determine whether the, client should he refused access. The maximum request frequency is defined as a number of requests x.sub.l in a time period f.sub.l);

determine whether the number of ticket-related communications received from the first source within the first time window exceeds a first amount; and when it is determined that the number of ticket-related communications received from the first source within the first time window exceeds the first amount, inhibit processing of at least one electronic request of the plurality of electronic requests, by tracking a source IP (Internet Protocol) address if cookie information is unavailable and blocking the source IP address from accessing the ticket request processing module, each of the at least one electronic request being from the first source, (col. 3, lines 64-67, and refusing to send the requested data object if at least one of the client request values exceeds one of a set of corresponding predefined maximum request values, col. 4, lines 3-18, Brief Summary Text - BSTX (25): The log entry comprises a client identifier, preferably an IP address, and a timestamp for the request. In one embodiment, the calculated client request values include a request frequency for that client, calculated from the current log entry and from previous log entries associated with the same client identifier. The set of corresponding predefined maximum request values include a maximum request frequency, and the client's request frequency is compared with the maximum request frequency to determine whether the, client should be refused access. The maximum request frequency is defined as a number of requests x.sub.l in a time period t.sub.l. Preferably, the predefined maximum request values also include at least one additional, maximum request frequency: x.sub.2 requests in a time period t.sub.2, where x.sub.l is not equal to x.sub.2 and t.sub.l is not equal to t.sub.2. Multiple, independently selectable maximum request frequencies help detect irregular patterns the robot may use to escape detection.);

in response to a determination that the number of ticket-related communications received from the first source exceeds the first amount within the first time window, determine that the number of ticket-related communications are automatically made by a bot; and inhibiting processing of the at least one electronic request from the first source preventing bots from requesting access to electronic tickets, (Abstract, A method for automatically limiting access of a client computer to data objects accessed through a server computer dynamically prevents robots or webcrawlers from obtaining too much of the server database and from dramatically reducing server performance. The method includes the steps of receiving a request for a data object, recording a log entry for the request, calculating client request values, and refusing the request if a client request value exceeds one of a set of corresponding predefined maximum request values.).

Elchstaedt does not disclose each electronic request of the plurality of electronic requests corresponding to an electronic ticket to an event, however, Tsunogai discloses in [0056] As the data for displaying the response on the browser screen of the client terminal 20, this embodiment sends back, for example, data described in hypertext markup language (HTML), such as that shown in FIG. 4. Based on this data, the browser screen of the client terminal 20 displays messages (information on the connection priority), such as "Crowded now," "You can log in in the order of ($Order) of ($Queue Size) people," "Your reference number is ($DTX_Ticket)," etc. The "$Queue Size" is the size of the connection queue B (the number of client terminals 20 which are waiting for connection) which is present in the connection queue data holding section 35. The "$Order" is the connection priority within the connection queue B. The "$DTX_Ticket" is a reference number given by the "Cookie." On the actual browser screen, a numeral string, etc., output from the accepting server 30, is displayed. FIG. 5 shows an example of a browser screen that may be used for displaying such messages.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tsunogai in the system of Elchstaedt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Elchstaedt does not disclose the following limitations:

select a tracking step for achieving a target load at the ticket request processing module, the tracking step representing an incremental rate of calls from hosts to the ticket request processing module, and wherein the tracking step is used to incrementally reach the target load, thereby preventing a spike in processing load at the ticket request processing module;

wherein the increase of the number of electronic requests is performed incrementally according to the selected tracking step;

wherein the decrease of the number of electronic requests is performed incrementally according to the selected tracking step;

However, Tsunogai discloses in [0051] Then, the connection management section 31 allows the client terminal 20 to connect with the application server 40 and transmits data, containing uniform resource locators (URL: data for specifying a target connection server), for connecting with the application server 40, to the client terminal 20. The client terminal 20 receiving this logs in to the connection management section 41 of the application server 40 shown in FIG. 1 and requests an application processing section 42, which executes processing based on an application program, to perform a predetermined process (step S104); [0068] Next, the above-mentioned reference number is erased from the connection-right acquired pool section 36 (step S403), and the counter value (i.e., the number of present connections) of the connection-number counter 33 is incremented by 1 (step S404); [0076] This eliminates the necessity for the client terminal 20 to repeat a connection request by trial and error. Thus, the processing load on the side of the accepting server 30 can be alleviated. In addition, it becomes possible to perform the process reliably and quickly and the management of connections can be performed strictly according to priorities that correspond to order of arrival; [0077] In addition, the accepting server 30 sets a time period for the next connection request in accordance with the connection priority in the connection queue B and also makes a time period for the client terminal 20 having a lower connection priority longer than that for the client terminal 20 having a higher connection priority. Therefore, the number of connection requests can be reduced as a whole and the processing load on the accepting server 30 can be reduced.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tsunogai in the system of Elchstaedt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Neither Elchstaedt, nor Tsunogai disclose the following limitations, however, Walker et al discloses a system that incorporates cleansing logic which initiates a cleansing procedure scheduled in a queue comprising a plurality of requests as shown in [0047], In addition, Walker et al specifically discloses the following limitations:

from the core throttle module; a core throttle module configured to:  determine a number of electronic requests included in the plurality of electronic requests; determine whether the number of electronic requests is above a request floor, the request floor indicating a minimum number of requests passed to a ticket request processing module; in response to determining that the number of electronic requests is above the request floor, increase the number of electronic requests passed to the ticket request processing module to at least a number corresponding to the request floor;

determine whether the number of electronic requests is below a target load, the target load indicating a maximum number of requests capable of being processed by the ticket request processing module; and

in response to determining that the number of electronic requests is below the target load, decrease the number of electronic requests passed to the ticket, 

(See claims 73 and 74 of Walker et al: 73. The method for dynamically scheduling access to a memory sub-system, as set forth in claim 72, wherein the period between initiating each READ command is increased if the number of requests determined by the plurality of counters is greater than the threshold; 74. The method for dynamically scheduling access to a memory sub-system, as set forth in claim 72, wherein the period between initiating each READ command is decreased if the number of requests determined by the plurality of counters is less than the threshold.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Walker et al in the systems of Elchstaedt and Tsunogai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Elchstaedt does not disclose the following limitations:

determine a number of electronic requests included in the plurality of electronic requests; determine whether the number of electronic requests is above a request floor, the request floor indicating a minimum number of requests passed to a ticket request processing module; in response to determining that the number of electronic requests is below above the request floor, increase the number of electronic requests passed to the ticket request processing module to at least a number corresponding to the request floor; and the increasing of the number of electronic requests causing the target load to be achieved by the ticket request processing module; determine whether the number of electronic requests is below a target load, the target load indicating a maximum number of requests capable of being processed by the ticket request processing module; and

in response to determining that the number of electronic requests is above below the target load, decrease the number of electronic requests passed to the ticket request processing module to at least a number corresponding to the target load, and the decreasing of the number of electronic requests causing the target load to be achieved by the ticket request processing module;

However, Tatsumi et al discloses in ([0189] From a time 1707 to a time 1709, the number of retransmission requests is below the lower limit value 1702. Here, a decrease in the number of retransmission requests may result from a low transmission efficiency. For this reason, the retransmission control unit 108 instructs the broadcasting transmission control unit 104 to increase the data rate (Yes at S1804.fwdarw.S1805 in FIG. 18).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tatsumi et al in the systems of Elchstaedt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Elchstaedt does not disclose the following limitations, however, Brothers et al discloses:

from the core throttle module; a core throttle module configured to: store each of one or more known proxy networks in a network byte order, (col. 7, lines 3-7, “By inserting the operation component of the response packet with the appropriate value in network-byte order (e.g., the value "2" for RedHat Linux 5.0), the packet is considered a response packet for purposes of the ARP protocol”);

identify an IP address associated with each electronic request of the plurality of electronic requests, (Col. 2, lines 31-38, “Yet another method consistent with the present invention is for use with a proxy server which is in communication with a mobile device and remote name server. The method permits obtaining an internet protocol address from the remote name server for the mobile device and includes the steps of generating a query packet including a request for an address associated with a domain name and receiving the query packet from the mobile device in the proxy server);

determine whether the IP address associated with each electronic request of the plurality of electronic requests corresponds to a known proxy network of the one or more known proxy networks, the determination including performing a network verification for the IP address associated with each electronic request of the plurality of electronic requests, wherein performing the network verification includes evaluating the IP address associated with the electronic request and at least one network byte order, (Col. 2, lines 38-43, “The method also includes the steps of forwarding the query packet to the remote name server and generating a response packet including the requested address. The method also includes transmitting the response packet to the proxy server and transmitting the response packet to the mobile device.”;  ALSO SEE Col. 6, line 55-col. 7, line 7, “Referring once again to FIG. 9, once an ARP response packet has been created, a proxy ARP address exchange is performed (step 90), as shown in FIG. 12. Consistent with the present invention, the IP source address component from the incoming packet is copied into the destination address component of the response packet (step 140). This directs the response packet to the appropriate mobile IP device. Similarly, the source MAC address component of the incoming packet is copied to the destination MAC address of the response packet (step 142). The destination address component of the incoming packet is copied into the source address component of the response packet (step 144). Address exchange consistent with the present invention also contemplates filling in the source MAC address component of the response packet with the MAC address of the random interface (step 146). By inserting the operation component of the response packet with the appropriate value in network-byte order (e.g., the value "2" for RedHat Linux 5.0), the packet is considered a response packet for purposes of the ARP protocol.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Brothers et al in the systems of Elchstaedt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 3, 11, 19, Elchstaedt discloses:

wherein inhibiting processing of the at least one electronic request of the set of electronic requests, each of the at least one electronic request being from the first source includes:

removing each electronic request from the first source from the ticket queue, (col. 4, lines 52-62, Finally, the invention provides a data protection system associated with the server. The system includes a log file described above, a request analyzer, and a dynamically-generated deny list. The request analyzer calculates the request values and compares them with the corresponding predefined maximum request values to generate failed client identifiers. The failed client identifiers are added to the deny list. When the server receives a new request from a known client, it refuses the request if the known client has a client identifier matching one of the failed client identifiers. In a preferred embodiment, the system also contains means for removing a specific failed client identifier from the deny list).

As per claims 4, 12, 20, Elchstaedt discloses:

wherein identifying, for each electronic request of the set of electronic requests the source device from which the electronic request was received includes:

identifying, for each of one or more electronic requests of the set of electronic requests, an IP address associated with the electronic request, (col. 4, lines 1-2, The log entry comprises a client identifier, preferably an IP address, and a timestamp for the request.).

As per claims 5, 13, 21, Elchstaedt does not disclose:

wherein identifying, for each electronic request of the set of electronic requests the source device from which the electronic request was received includes:

identifying, for each of one or more electronic requests of the set of electronic requests, cookie information associated with the electronic request.

However, Tsunogai discloses in [0065] If the accepting server 30 performs the aforementioned process, the client terminal 20 automatically executes a rerun of connection request with the accepting server 30 after a predetermined time period, based on the data transmitted in step S203 of FIG. 3 (see FIG. 4). At the time of this rerun of connection request, the data of the "Cookie" representing the reference number transmitted from the accepting server 30 to the client terminal 20 is attached and transmitted to the accepting server 30.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tsunogai in the system of Elchstaedt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6, 14, Elchstaedt discloses:

wherein inhibiting processing of the at least one electronic request of the set of electronic requests, each of the at least one electronic request being from the first source includes:

blocking processing of ticketing requests associated with the first source, (col. 3, lines 2.6-28, it is an additional object of the invention to provide a method that dynamically blocks a client from accessing a server if it has made too many requests).

As per claims 7, 15, Elchstaedt discloses:

wherein each electronic request of the set of electronic requests is issued via a user browser, wherein identifying, for each electronic request of the set of electronic requests the source device from which the electronic request was received includes:

identifying, for each of one or more electronic requests of the set of electronic requests, identifying a browser identifier, (col. 5, line 62,-coL 6, line 20, Most of the users receiving data objects from server 20 are legitimate; they are infrequently obtaining a small amount of data for their own use, and do not intend to republish it. Data protection system II distinguishes them from abusive robots, who either reduce server performance or "steal" information to use for another purpose. In general, clients contain Web browser programs through which users interact with Web server 18 according to hypertext transfer protocol (HTTP). In the browser, users enter Universal Resource Locators (URLs) for desired Web pages, search queries, and other information. Users can also request pages by clicking on hyperlinks within a hypertext markup language. (HTML) document. These requests are sent to the Web server in the form of HTTP GET messages, and the server responds by sending the user the requested data object. For example, the U.S. Patent and Trademark Office (PTO) operates a Web server at www.uspto.gov that provides access to a searchable database of U.S. patents. Users accessing the database through a client computer request specific Web pages or enter search queries to find patents matching a set of keywords, classifications, or other data. Client 12 may be used by an independent inventor who searches the PTO database at home. Employees of a company may search the PTO database at clients 14 while at work. However, a robot 16 might be used to systematically download the entire database).

As per claims 8, 16, Elchstaedt does not disclose:

wherein the ticketing request processing module is further configured to:

initiate processing of an electronic request of the at least some of the set of electronic requests so as to identify a ticket responsive to the electronic request;

initiate a hold for a period of time on the ticket so as to prevent the ticket from being assigned to another user;,, (col. 11, lines 10-13, If the request passes both the request check and the cumulative data check, request analyzer 116 sends a message to server 114 to process the request and send the results to the client.}

Elchstaedt does not disclose the following limitations, however, Tsunogai discloses the following:

transmit an alert communication to a user device from which the electronic request was received, the alert communication indicating that the ticket is being held for a limited amount of time, ([0056] As the data for displaying the response on the browser screen of the client terminal 20, this embodiment sends back, for example, data described in hypertext markup language (HTML), such as that shown in FIG, 4. Based on this data, the browser screen of the client terminal 20 displays messages (information on the connection priority), such as "Crowded now," "You can log in in the order of ($Grder) of ($Queue Size) people," "Your reference number is ($DTX_Ticket)," etc. The "$Ctueue Size" is the size of the connection queue B (the number of client terminals 20 which are waiting for connection) which is present in the connection queue data holding section 35. The "$Order" is the connection priority within the connection queue B, The "$DTX_Ticket" is a reference number given by the "Cookie,"

On the actual browser screen, a numeral string, etc., output from the accepting server 30, is displayed. FIG. 5 shows an example of a browser screen that may be used for displaying such messages.);

detect that the period of time has elapsed; in response to detecting that the period of time has elapsed, determine whether one or more communications have been received from the user device that provide sufficient information for completion of the electronic request, ([0073] Also, the accepting server 30 manages data held in the connection queue data holding section 35, as shown in FIG. 9. Each time a previously set time period has elapsed (step 5501), the accepting server 30 confirms whether or not a connection request has been transmitted again from the client terminal 2.0 corresponding to a reference number in the connection queue B held in the connection queue data holding section 35 (step S502}); and

when it is determined that one or more communications providing sufficient information for completion of the electronic request have not been received, release the hold on the ticket, ([0074] As a result, if a connection request is rerun, the accepting server 30 returns to step S501 and repeats the same process. On the other hand, in the case where the connection request is not rerun within the set time period (e.g, in the case where the browser on the side of the client terminal 20 has been dosed), the corresponding reference number is removed from the connection queue data holding section 35 (step S503)..)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Tsunogai in the system of Elchstaedt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 9, 17, Elchstaedt discloses:

wherein the ticketing request processing module is further configured to:

in response to detecting a new electronic request for a ticket, transmit a communication to a user browser associated with the new electronic request requesting that the user browser transmit recurring communications to the ticket system at a first rate; detect that the user browser has ceased transmitting the recurring communications during a first time period; and inhibit processing of the new electronic request, (col. 11, lines 34-48, Most preferably, the message also states that if the user has a legitimate purpose for the apparent overcrawling, he or she may request to register with the Web site and he added to the exception list. Continuing the example of the PTO Web site, an intellectual property firm might have employees constantly sending requests and downloading patents from the database.

At some point, it is likely that this firm will exceed either one of the maximum request frequencies or the data access threshold. However, the firm is not publishing the patents elsewhere. Upon receiving the rejection message, the firm can prove their legitimacy and register with the Web site. They will then be added to the exclusion list and will be able to make unlimited requests. The registration may expire at specific time intervals, for example, 6 months or one year, at which point the user must reregister.)

As per claim 10, this claim recites limitations similar to those recited in independent claim 2, and is therefore rejected for the same reasons.

As per claim 18, this claim recites limitations similar to those recited in independent claim 2, and is therefore rejected for the same reasons.
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 2/18/21, with respect to the rejection(s) of claim(s) 2-21 under 35 U.S.C. 103 as being unpatentable over Elchstaedt, (US 6662230), and further in view of Tsunogai, (US 20120191867 Ai), and further in view of Walker et al (US 20010029592 Al), and further in view of Tatsumi et al (US 20020095636 Al), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Brothers et al (US 6822955 B1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:3Qpm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair' directosptQ'gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free), if you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.

May 6, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628